Title: From John Adams to Hiram Haines, 12 June 1822
From: Adams, John
To: Haines, Hiram



Sir.
Montezillo 12. June 1822.

The curiosity you express in your letter of the 4th June is commendable, and I am sorry it is not in my power to gratify it. Copperplate Engravings and Miniature likenesses of myself I have none. Specimens of my hand-writing I cannot give, for I cannot write a line.—You will want no other moral maxims or sentiments for your government in this World and all future Worlds, than the Sermon on the Mount. As Nature has I think, been propitious to you, may Fortune be still more bountiful; being your sincere / Well-wisher.

J. A.